PAEKER, Judge.
The evidence in this case, even when considered in the light most favorable to the plaintiff, was insufficient as a matter of law to justify a verdict for the plaintiff. The judgment directing verdict for defendants was therefore proper. Kelly v. Harvester Co., 278 N.C. 153, 179 S.E. 2d 396. Not only was there insufficient evidence from which the jury could legitimately find actionable negligence on the part of the defendant driver, but plaintiff’s own evidence so clearly established his own negligence as a proximate cause of his injuries that no other reasonable inference can be drawn. In the middle of the night a 26-year-old man ran from a house a distance of some fifty feet toward the street, jumped down from a two-foot retaining wall while going at such speed that he was unable to stop until reaching the middle of the street, then saw the car approaching, and had time to take only two steps back before being struck. In our opinion it would be difficult to imagine a more clear-cut case of negligence on the part of a plaintiff. The judgment appealed from is
Affirmed.
Chief Judge Mallard and Judge Vaughn concur.